DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via internet authorization by Neil D. Gershon on 01/11/2022.

The application has been amended as follows:
Claims 14 and 25 have been cancelled.
Claim 6:	On line 3, the phrase “the openings” has been replaced with the phrase “the opening in the cover and the first opening in the stopper”.
Claim 8:	On line 3, the phrase “the opening” has been replaced with the phrase “the first opening”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The subject matter of independent claims 1 and 13 could either not be found or was not suggested in the prior art of record.  Applicant’s arguments set forth in the Remarks filed 09/13/2021 – specifically those directed to the limitation of “A syringe assembly comprising […], the plunger rod having a second transverse dimension less than the first transverse dimension of the second opening to provide a gap for the medication to flow through the second opening around the plunger rod proximally of the stopper” in claim 1 and “A syringe assembly comprising […], the first opening is a single opening providing the only path for medication flow from the distal section to the proximal section” in claim 13 – have been found persuasive.  Li (CN 10464548 A) discloses a syringe assembly comprising a push rod having a tight fit opening (see FIG. 2, member 152), while medication flow from the distal section to the proximal section is through a pair of aligned openings (see FIG. 2, members 163 and 151); however, one of ordinary skill in the art would not interpret a “tight fit opening” as being a gap, nor would one interpret “a pair of aligned openings” as being a single opening providing the only path for medication flow.  Similarly, Dalmose (WO 0147584 A) discloses a syringe assembly comprising a piston rod and a first part of a throttle valve having a sealed connection via an O-ring (see FIG. 2, piston rod 8 extends through center hole of first part 17 and is put in sealing condition via sealing 18; see also Page 9, Lines 17-22), while medication flow from the distal section to the proximal section of the syringe barrel is through a pair of aligned channels (see FIG. 2, members 21 and 22); however, one of ordinary skill in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314. The examiner can normally be reached Mon-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                       

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783